 1
 2
 3                                                                     JS-6
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     HON YEE LAM,                                 Case No.: CV 19-6882 (SSx)
12
                           Plaintiff,             ORDER RE STIPLATION TO
13                                                DISMISS ACTION WITH
           vs.                                    PREJUDICE [35]
14
   HOMESTREET BANK and EXPERIAN
15 INFORMATION SOLUTIONS, INC.,
16                         Defendants.
17
18         In consideration of the Joint Stipulation for Dismissal of Action with
19 Prejudice, signed by Plaintiff Hon Yee Lam and Defendant HomeStreet Bank
20 through their counsel of record, IT IS HEREBY ORDERED that the above-
21 captioned action is dismissed with prejudice, in its entirety, pursuant to Fed. R. Civ.
22 P. 41(a)(1)(A)(ii). Each party shall bear its/his own attorneys’ fees and costs.
23 IT IS SO ORDERED.
24
25 DATED: April 8, 2020
                                                  DOLLY M. GEE
26                                                UNITED STATES DISTRICT JUDGE
27
28


                                              1
